ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant has filed an extended argument in support of his motion for rehearing, which has been read and considered. The main point stressed therein is the failure of the court to put before the jury what is claimed to be the reliance of appellant, — that is, that he advanced upon the injured party and cut him because the latter was endeavoring to pick up a rock, — was stooping over and trying to get the rock up at the time appellant cut him. We have reviewed the facts in order that we might correctly appraise this proposition. *579Appellant testified in his own behalf. He said that after meeting Bosquez, the injured party, he demanded of him payment of a dollar, and that this demand led to a fight between the two. Appellant said that he had a knife, but gave it to Morales while he and Bosquez engaged in a fist fight, after which he says they separated and “Remained friends.” He testified that after the fight they went down the street, he on one side and Bosquez on the other, and that as he stooped down to get his coat and hat Bosquez threw something at him and hit him on the forehead, and that he, appellant, straightened up and saw Bosquez coming toward him, having something but appellant did not know what it was. He testified that he took his knife out of his pocket because he was afraid Bosquez would hit him, — and he did not know whether he cut Bosquez or not. In his testimony later he repeated substantially the same facts, saying that Bosquez came closer to him with something in his hand, and he thought Bosquez was going to keep on hitting him, and that he took out his knife, and did not know whether he cut Bosquez or not; that Bosquez was facing him and coming toward him when he cut Bosquez. In his cross-examination by the State appellant testified: “I don’t remember running after him, starting toward him with my open knife in my hand, and I don’t remember Manuel Bosquez running to try to get away from me, and I don’t remember finally catching up with him just as he stooped down to try to pick up something to try to defend himself. I do not remember then stabbing him in the left shoulder.”
The State’s testimony showed that appellant opened his knife and ran after the State witness, and just as the latter stooped to get a rock appellant cut him. Bosquez testified: “I was running and he came at my back and stabbed me. My back was toward him when he stabbed me because I was running, and he stabbed me just as I stooped down to pick up a rock.” On this point the trial court told the jury that if they believed from the evidence that at the time appellant made an assault upon Bosquez, if he did make one wih a pocket knife, said Bosquez had made, was making or was about to make an attack upon defendant, or if it so appeared to defendant, viewed from his standpoint at the time; then the jury were told that appellant had the right to defend himself, and would under no circumstances be required to retreat. We find no evidence in the record indicating that appellant advanced upon Bosquez to prevent a further assault on the part of Bosquez, and hence are of opinion that there is no support in the testimony for the spe*580cial charges seeking to have the jury told that appellant had the right to advance upon his assailant to prevent further assault. We regret that we are unable to agree with the views, vigorously advanced in the motion and the oral presentation of the case, that it was error for the trial court to decline to give the special charges asked.
The motion for rehearing will be overruled.

Overruled.